DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2022 has been entered. Claims 1 and 3-22 are pending.

Examiner Response to Arguments
Applicant's arguments with respect to claims 1 and 3-20 have been fully considered but are moot in view of the new ground(s) of rejection.

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-18, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Fiorucci et al (US20150294431), in view of Hayward (US9679487).

	Regarding claim 1, the cited reference Fiorucci discloses a method comprising: receiving by one of a plurality of autonomous vehicles, initial information relating to infrastructure utilized by said plurality of autonomous vehicles (¶0004 discloses an outdoor sensor network can include sensors for monitoring where the sensor is electronically attached to the system as well as physically attached to some type of local infrastructure (See ¶0416)); obtaining by said one of said plurality of autonomous vehicles, during operation in said infrastructure, real-time information (the cited reference discloses in different paragraphs receive data from a local portion of the sensor network (¶0106), enabling topics, such as sensor data, to be published to many different subscribers, and an example for displaying  stations and the number of taxis available per
station can be displayed where a taxis information can be real-time information based upon gathered sensor data (¶0220)); processing said real-time information (¶0159 discloses that sensor data can be interpreted locally within a sensor node within some other remote device … where the distribution of processing functions can vary from sensor node to sensor node. ¶0220 discloses an example where taxis information can be real-time information based upon gathered sensor data); and
based on said initial information and said processing said real-time information: detecting in said one of said plurality of autonomous vehicles anomalies and/or problems affecting urban living within said area; and determining in said one of said plurality of autonomous vehicles, one or more adjustments to improve management of urban living within said area; and applying said one or more adjustments (The limitations cited in the claim are interpreted as detecting a problem based on the received real time data (i.e information) and take action to resolve the problem. The cited reference Fiorucci clearly discloses a method of monitoring for example pollution (¶0004) where the data is provided in real time by sensors (¶0005) where the monitoring can be for example receiving an alert (¶0316 and Fig. 24 below). ¶0190 discloses the action used to reduce the pollution for example by using electric car-sharing service. ¶0349 further discloses that traffic information (i.e. gathered from sensors) can inform users about the disturbances they could face during their movement in the city (construction delays, demonstrations, accidents) and allows users to anticipate obstacles and modify their route. The traffic information service may be complementary to the parking services. Some benefits of providing this information can be a reduction of traffic jams, reduction of pollution and gas consumption and a reduction of stress of residents within the city).
The cited reference Fiorucci discloses receiving in real time data or information for example pollution alert (See Fig. 22). 
However, Fiorucci does not explicitly teach that the information is relating to one or more of: said infrastructure; said at least one of said plurality of autonomous vehicles; other ones of said plurality of autonomous vehicles; in response to a determination to share said anomalies and/or problems, broadcasting to one or more other ones of said plurality of autonomous vehicles information relating to said anomalies and/or problems.
In an analogous art Hayward discloses obtaining in real time information relating to one or more of: said infrastructure; said at least one of said plurality of autonomous vehicles; other ones of said plurality of autonomous vehicles (Col 8 lines 33-36 discloses that the mobile device itself may be configured to identify the type of traffic event and transmit the type of traffic event to other mobile devices, a remote server, smart vehicles, and/or smart infrastructure. col 8 lines 50-55 discloses analyzing the data that is collected in real-time, or near real-time, to determine traffic events in real-time, or near real-time...Based upon the type and extent of traffic event detected, the second computing device may issue warnings); in response to a determination to share said anomalies and/or problems, broadcasting to one or more other ones of said plurality of autonomous vehicles information relating to said anomalies and/or problems (Col 27 lines 38-45 discloses upon detecting an anomaly, broadcast one or more signals
via communication unit 330, which are received directly or indirectly by other mobile computing devices … mobile computing devices may then generate alert notifications locally when close to the geographic location of mobile computing device 300 where the signal was broadcasted. Aspects in which the detected anomalous condition is shared).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to incorporate the method of Hayward the detected anomalous condition is shared in this manner may be particularly useful when the identified anomaly is likely to threaten other drivers using the same road (Hayward, col 27).

Regarding claim 3, the combination of Fiorucci and Hayward discloses all limitation of claim 1, Fiorucci further discloses offloading at least some of said processing of said real-time information to a central entity configured for managing said infrastructure and/or said plurality of autonomous vehicles (¶0119 disclose the data is collected and sent to a data management platform…The real time data can be converted to useful information and delivered to computer systems and external applications 68 at the right time).

Regarding claim 4, the combination of Fiorucci and Hayward discloses all limitations of claim 1, Fiorucci further discloses communicating at least some of said real-time information and/or information relating to said detected anomalies and/or problems to a central entity configured for managing said infrastructure and/or said plurality of autonomous vehicles (¶0303 disclose Another option can alert notifications, such as alerts concerning traffic, parking rules changes (pollution, traffic . . . ), etc. The alerts can be managed by the application…in order to send alerts only when the application is in use).

Regarding claim 5, the combination of Fiorucci and Hayward discloses all limitations of claim 4, Fiorucci further discloses receiving from said central entity, in response to said communicating, updated information related to management of urban living within said area corresponding to and/or associated with said infrastructure (¶0002 disclose managing and improving city living conditions, and more particularly to managing and allocating resources using a sensor network to reduce congestion, reduce pollution, more efficiently utilize the resources and promote business activities within the city).

Regarding claim 6, the combination of Fiorucci and Hayward discloses all limitations of claim 1, Fiorucci further discloses communicating at least some of said real-time information and/or information relating to said detected anomalies and/or problems to one or more other ones of said plurality of autonomous vehicles (¶0220 discloses an example where taxis information can be real-time information based upon gathered sensor 
data).

Regarding claim 7, the combination of Fiorucci and Hayward discloses all limitations of claim 1, Fiorucci further discloses wherein said real-time information comprises information relating to one or more of: environmental conditions associated with or relating to an area corresponding to and/or associated with said infrastructure; pollution in said area; and noise in said area (monitoring can be for example receiving an alert (¶0316 and 
Fig. 24 below)

    PNG
    media_image1.png
    493
    684
    media_image1.png
    Greyscale

and detecting of anomalies and/or problems comprises, for a particular environmental, pollution, 
or noise related condition, comparing real-time sensory information corresponding to said
condition with one or more pre-defined parameters obtained from said initial information (¶0257 discloses providing alerts when certain thresholds are exceeded).

Regarding claim 10, the combination of Fiorucci and Hayward discloses all limitations of claim 1, Fiorucci further discloses said initial information comprises non-transportation related 
context information that pertains to management of urban living within said area corresponding to and/or associated with said infrastructure (¶0089 discloses for example traffic management in a city to improving the living conditions of the people, by deploy sensors in the important crossroads and main streets of the city to measure the volume of traffic a deploying sensors in the important crossroads and main streets of the city to measure the volume of traffic. The sensors data can collected a gathered to be used (See ¶0090-¶0091)).

Regarding claim 11, the combination of Fiorucci and Hayward discloses all limitations of claim 10, Fiorucci further discloses said non-transportation related context information comprises information relating to one or more of: type of service said one of said plurality of autonomous vehicles provides; a parameter or a threshold relating to one or more environmental conditions; a pollution related parameter or threshold; and a noise related parameter or threshold (¶0089 discloses deploying sensors in the important crossroads and main streets of the city to measure the volume of traffic and combine them with the other measures (pollution)).

Regarding claim 12, the cited reference Fiorucci discloses a system configured for supporting urban living management using a vehicle communication network comprising a plurality of autonomous vehicles (¶0002 discloses managing and improving city living conditions, and more particularly to managing and allocating resources using a sensor network), wherein said system is implemented in one of said plurality of autonomous vehicles (¶0004 discloses an outdoor sensor network can include sensors for monitoring where the sensor is electronically attached to the system as well as physically attached to some type of local infrastructure (See ¶0416)), said system comprising: one or more communication circuits configured for communication of signals for transmission and reception of data; one or more storage circuits configured for storing of instructions and data; and at least one processing circuit (¶0514)  performing the same features of the method of claim 1. Therefore, the claim is subject to the same rejection as claim 1.

Regarding claim 13, the combination of Fiorucci and Hayward discloses all limitations of 
claim 12, Fiorucci further discloses wherein said at least one processing circuit is operable to offload at least some of said processing of said real-time information to a central entity configured for managing said infrastructure and/or said plurality of autonomous vehicles (¶0118 and ¶0119 disclose the wireless sensor network 62 can capture real-time information associated with different parameters of the city. The data from the sensors can be transmitted wirelessly to the communication elements. The real time data can be converted to useful information and delivered to computer systems and external applications 68 at the right time).

Regarding claim 14, the combination of Fiorucci and Hayward discloses all limitations of claim 12, Fiorucci further discloses wherein said one or more communication circuits are operable to receive said initial information from said central entity (¶0011 discloses a management platform is configured to filter topic instances according to whether the topics instances occurred in a particular 
geographic area using the geographic data).

Regarding claim 15, the combination of Fiorucci and Hayward discloses all limitations of claim 12, Fiorucci further discloses wherein said one or more communication circuits are operable to communicate to a central entity configured for managing said infrastructure and/or said plurality of autonomous vehicles, at least some of said real-time information and/or information relating to said detected anomalies and/or problems (¶0303 discloses alert notifications, such as alerts concerning traffic, parking rules changes (pollution, traffic . . .), etc. The alerts can be managed by the application, not by the phone, in order to send alerts only when the application is in use).

Regarding claim 16, the claim is drawn to a system performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Regarding claim 17, the claim is drawn to a system performing substantially the same features of the method of claim 6. Therefore the claim is subject to the same rejection as claim 6.

Regarding claim 18, the claim is drawn to a system performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Regarding claim 20, the claim is drawn to a system performing substantially the same features of the method of claim 10. Therefore the claim is subject to the same rejection as  claim 10.

Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fiorucci et al (US20150294431), in view of Hayward (US9679487), in further view of Chang et al (US20180285544).

	Regarding claim 8, the combination of Fiorucci and Hayward discloses all limitations of 
claim 1. However, the combination does not explicitly teach said initial information comprises general context information that pertains to general use and/or operation in said infrastructure.  	In an analogous art Chang discloses said initial information comprises general context information that pertains to general use and/or operation in said infrastructure (¶0170 discloses collecting the context information of the electronic device 100, for example, location information. In this regard, the processor 120 may activate a location information collection sensor or may collect location information based on information about a base station or an access point (AP) with which the communication circuit 110 establishes a communication channel). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chang to obtain context information including at least one of sensor information obtained based on a sensor installed in the electronic device (Chang, ¶0094).

	Regarding claim 9, the combination of Fiorucci, Hayward, and Chang discloses all limitations of claim 8. Chang further discloses said general context information comprises information relating to one or more of: location of access points (APs) within said infrastructure; availability of access points (APs) within said infrastructure; number of nearby ones of said plurality of autonomous vehicles; location of said nearby ones of said plurality of autonomous vehicles; destination and/or route of each of nearby ones of said plurality of autonomous vehicles; priority list for possible types of information to broadcast; type of anomalies or problems that are to be detected; and detection related parameters for each type of anomaly or problem (¶0170 discloses collecting the context information of the electronic device 100, for example, location information. In this regard, the processor 120 may activate a location information collection sensor or may collect location information based on information about a base station or an access point (AP) with which the communication circuit 110 establishes a communication channel).

Regarding claim 19, the claim is drawn to a system performing substantially the same
 features of the method of claim 8. Therefore the claim is subject to the same rejection as claim 8.

Claims 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Fiorucci et al (US20150294431), in view of Hayward (US9679487), in further view of Konrardy et al (US11119477).

	Regarding claims 21-22, the combination of Fiorucci and Hayward discloses all limitations of claims 1 and 12 respectively. However, the combination does not explicitly teach configuring/configure or adjusting/adjust at least one operation in said one of said plurality of autonomous vehicles based on one or both of: said detecting of said anomalies and/or problems, and said determining of said one or more adjustments.
In an analogous art Konrardy discloses configuring/configure or adjusting/adjust at least one operation in said one of said plurality of autonomous vehicles based on one or both of: said detecting of said anomalies and/or problems, and said determining of said one or more adjustments (Col 4 discloses in lines 35-50 a method for anomalous condition detection and response by a vehicle having one or more autonomous operation features may be provided. The method may include (1) obtaining environmental data regarding an operating environment ahead of the vehicle, the environmental data being associated with the one or more autonomous operation features; (2) identifying an anomaly in the operating environment based upon the environmental data, including determining a type of the anomaly and a severity of the anomaly; (3) determining a corrective action relating to the anomaly based upon the type and severity of the anomaly; and (4) implementing the corrective action to adjust operation of the vehicle in response to the anomaly.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Konrardy-2 where the corrective action may be determined based upon the determined type of anomaly, as well as other environmental conditions and to improve vehicle operation, route the vehicle to a destination, warn of component malfunctions, and advise others of potential hazards (Konrardy, Col 7 and 47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462